UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-16739 VECTREN UTILITY HOLDINGS, INC. (Exact name of registrant as specified in its charter) INDIANA 35-2104850 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One Vectren Square, Evansville,Indiana, 47708 (Address of principal executive offices) (Zip Code) 812-491-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer □Accelerated filer □Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes □No ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock- Without Par Value 10 July 31, 2007 Class Number of Shares Date Table of Contents Item Number Page Number PART I.FINANCIAL INFORMATION 1 Financial Statements (Unaudited) Vectren Utility Holdings, Inc. and Subsidiary Companies Consolidated Condensed Balance Sheets 4-5 Consolidated Condensed Statements of Income 6 Consolidated Condensed Statements of Cash Flows 7 Notes to Unaudited Consolidated Condensed Financial Statements 8 2 Management’s Discussion and Analysis of Results of Operations and Financial Condition 22 3 Quantitative and Qualitative Disclosures About Market Risk 34 4 Controls and Procedures 34 PART II.OTHER INFORMATION 1 Legal Proceedings 34 1A Risk Factors 34 6 Exhibits 34 Signatures 36 Access to Information Vectren Corporation makes available all SEC filings and recent annual reports free of charge, including those of its wholly owned subsidiaries, through its website at www.vectren.com, or by request, directed to Investor Relations at the mailing address, phone number, or email address that follows: Mailing Address: One Vectren Square Evansville, Indiana47708 Phone Number: (812) 491-4000 Investor Relations Contact: Steven M. Schein Vice President, Investor Relations sschein@vectren.com -2- Table of Contents Definitions AFUDC:allowance for funds used during construction MMBTU:millions of British thermal units APB:Accounting Principles Board MW:megawatts EITF:Emerging Issues Task Force MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) FASB:Financial Accounting Standards Board NOx:nitrogen oxide FERC:Federal Energy Regulatory Commission OCC:Ohio Office of the Consumer Counselor IDEM:Indiana Department of Environmental Management OUCC:Indiana Office of the Utility Consumer Counselor IURC:Indiana Utility Regulatory Commission PUCO:Public Utilities Commission of Ohio MCF / BCF:thousands / billions of cubic feet SFAS:Statement of Financial Accounting Standards MDth / MMDth: thousands / millions of dekatherms USEPA:United States Environmental Protection Agency MISO: Midwest Independent System Operator Throughput:combined gas sales and gas transportation volumes -3- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited – In millions) June 30, December 31, 2007 2006 ASSETS Current Assets Cash & cash equivalents $ 3.3 $ 28.5 Accounts receivable - less reserves of $4.2 & $2.5, respectively 96.7 134.8 Receivables due from other Vectren companies 0.4 0.3 Accrued unbilled revenues 38.1 121.4 Inventories 110.7 141.9 Recoverable fuel & natural gas costs - 1.8 Prepayments & other current assets 84.9 103.2 Total current assets 334.1 531.9 Utility Plant Original cost 3,925.5 3,820.2 Less:accumulated depreciation & amortization 1,475.8 1,434.7 Net utility plant 2,449.7 2,385.5 Investments in unconsolidated affiliates 0.2 0.2 Other investments 21.9 21.4 Nonutility property - net 169.1 163.1 Goodwill 205.0 205.0 Regulatory assets 125.0 116.8 Other assets 17.5 16.9 TOTAL ASSETS $ 3,322.5 $ 3,440.8 The accompanying notes are an integral part of these consolidated condensed financial statements. -4- Table of Contents VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited – In millions) June 30, December 31, 2007 2006 LIABILITIES & SHAREHOLDER'S EQUITY Current Liabilities Accounts payable $ 59.6 $ 136.2 Accounts payable to affiliated companies 43.7 68.2 Payables to other Vectren companies 22.1 25.3 Refundable fuel & natural gas costs 40.4 35.3 Accrued liabilities 136.2 115.8 Short-term borrowings 215.0 270.1 Current maturities of long-term debt 6.5 6.5 Long-term debt subject to tender 20.0 20.0 Total current liabilities 543.5 677.4 Long-Term Debt - Net of Current Maturities & Debt Subject to Tender 1,025.5 1,025.3 Deferred Income Taxes & Other Liabilities Deferred income taxes 258.8 282.2 Regulatory liabilities 302.7 291.1 Deferred credits & other liabilities 116.0 108.1 Total deferred credits & other liabilities 677.5 681.4 Commitments & Contingencies (Notes 8 - 10) Common Shareholder's Equity Common stock (no par value) 632.9 632.9 Retained earnings 442.6 422.9 Accumulated other comprehensive income 0.5 0.9 Total common shareholder's equity 1,076.0 1,056.7 TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ 3,322.5 $ 3,440.8 The accompanying notes are an integral part of these consolidated condensed financial statements. -5- Table of Contents VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited – In millions) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 OPERATING REVENUES Gas utility $ 191.9 $ 159.1 $ 776.0 $ 731.8 Electric utility 109.9 96.0 218.0 201.2 Other 0.5 0.5 0.9 0.9 Total operating revenues 302.3 255.6 994.9 933.9 OPERATING EXPENSES Cost of gas sold 114.6 88.5 539.1 517.5 Cost of fuel & purchased power 38.4 30.9 79.0 69.0 Other operating 65.6 59.6 132.8 121.2 Depreciation & amortization 39.8 37.7 79.0 74.8 Taxes other than income taxes 14.1 11.6 38.3 34.4 Total operating expenses 272.5 228.3 868.2 816.9 OPERATING INCOME 29.8 27.3 126.7 117.0 OTHER INCOME - NET 2.2 1.9 4.9 2.8 INTEREST EXPENSE 18.6 18.2 38.0 38.2 INCOME BEFORE INCOME TAXES 13.4 11.0 93.6 81.6 INCOME TAXES 5.4 3.9 34.7 31.1 NET INCOME $ 8.0 $ 7.1 $ 58.9 $ 50.5 The accompanying notes are an integral part of these consolidated condensed financial statements. -6- Table of Contents VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited – In millions) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 58.9 $ 50.5 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 79.0 74.8 Deferred income taxes & investment tax credits (2.2 ) (0.5 ) Expense portion of pension & postretirement periodic benefit cost 2.1 2.1 Provision for uncollectible acccounts 8.2 5.4 Other non-cash charges - net 1.8 3.2 Changes in working capital accounts: Accounts receivable, including to Vectren companies & accrued unbilled revenue 113.1 253.6 Inventories 31.2 14.1 Recoverable/refundable fuel & natural gas costs 6.9 42.7 Prepayments & other current assets 16.0 6.2 Accounts payable, including to Vectren companies & affiliated companies (101.1 ) (195.7 ) Accrued liabilities 7.4 (23.0 ) Changes in noncurrent assets (9.6 ) (12.6 ) Changes in noncurrent liabilities (5.7 ) 2.4 Net cash flows from operating activities 206.0 223.2 CASH FLOWS FROM FINANCING ACTIVITIES Requirements for: Dividends to parent (38.3 ) (37.3 ) Net change in short-term borrowings (55.1 ) (96.5 ) Net cash flows from financing activities (93.4 ) (133.8 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from other investing activities 0.1 - Requirements for: Capital expenditures, excluding AFUDC - equity (137.9 ) (96.5 ) Net cash flows from investing activities (137.8 ) (96.5 ) Net decrease in cash & cash equivalents (25.2 ) (7.1 ) Cash & cash equivalents at beginning of period 28.5 11.7 Cash & cash equivalents at end of period $ 3.3 $ 4.6 The accompanying notes are an integral part of these consolidated condensed financial statements. -7- Table of Contents VECTREN UTILITY HOLDINGS, INC. AND SUBSIDIARY COMPANIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Nature of Operations Vectren Utility Holdings, Inc. (Utility Holdings or the Company), an Indiana corporation, serves as the intermediate holding company for Vectren Corporation’s (Vectren) three operating public utilities:Indiana Gas Company, Inc. (Indiana Gas or Vectren North), Southern Indiana Gas and Electric Company (SIGECO or Vectren South), and the Ohio operations.Utility Holdings also has other assets that provide information technology and other services to the three utilities. Vectren is an energy holding company headquartered in Evansville, Indiana.Vectren and Utility Holdings are holding companies as defined by the Energy Policy Act of 2005. Indiana Gas provides energy delivery services to approximately 565,000 natural gas customers located in central and southern Indiana.SIGECO provides energy delivery services to approximately 141,000 electric customers and approximately 112,000 gas customers located near Evansville in southwestern Indiana.SIGECO also owns and operates electric generation to serve its electric customers and optimizes those assets in the wholesale power market.Indiana Gas and SIGECO generally do business as Vectren Energy Delivery of Indiana.The Ohio operations provide energy delivery services to approximately 318,000 natural gas customers located near Dayton in west central Ohio.The Ohio operations are owned as a tenancy in common by Vectren Energy Delivery of Ohio, Inc. (VEDO), a wholly owned subsidiary, (53% ownership) and Indiana Gas (47% ownership).The Ohio operations generally do business as Vectren Energy Delivery of Ohio. 2. Basis of Presentation The interim consolidated condensed financial statements included in this report have been prepared by the Company, without audit, as provided in the rules and regulations of the Securities and Exchange Commission.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted as provided in such rules and regulations.The Company believes that the information in this report reflects all adjustments necessary to fairly state the results of the interim periods reported.These consolidated condensed financial statements and related notes should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2006, filed with the SEC February 27, 2007 on Form 10-K.Because of the seasonal nature of the Company’s utility operations, the results shown on a quarterly basis are not necessarily indicative of annual results. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. 3. Subsidiary Guarantor and Consolidating Information The Company’s three operating utility companies, SIGECO, Indiana Gas, and VEDO are guarantors of Utility Holdings’ $515 million in short-term credit facilities, of which $215 million is outstanding at June 30, 2007, and Utility Holdings’ $700 million unsecured senior notes outstanding at June 30, 2007.The guarantees are full and unconditional and joint and several, and Utility Holdings has no subsidiaries other than the subsidiary guarantors.However, Utility Holdings does have operations other than those of the subsidiary guarantors.Pursuant to Article 3-10 of Regulation S-X, disclosure of the results of operations and balance sheets of the subsidiary guarantors separate from the parent company’s operations is required.Following are consolidating financial statements including information on the combined operations of the subsidiary guarantors separate from the other operations of the parent company. -8- Table of Contents Condensed Consolidating Statement of Income for the three months ended June 30, 2007 (in millions): Subsidiary Parent Guarantors Company Eliminations Consolidated OPERATING REVENUES Gas utility $ 191.9 $ - $ - $ 191.9 Electric utility 109.9 - - 109.9 Other - 10.5 (10.0 ) 0.5 Total operating revenues 301.8 10.5 (10.0 ) 302.3 OPERATING EXPENSES Cost of gas sold 114.6 - - 114.6 Cost of fuel & purchased power 38.4 - - 38.4 Other operating 74.9 - (9.3 ) 65.6 Depreciation & amortization 34.1 5.7 - 39.8 Taxes other than income taxes 13.8 0.3 - 14.1 Total operating expenses 275.8 6.0 (9.3 ) 272.5 OPERATING INCOME 26.0 4.5 (0.7 ) 29.8 OTHER INCOME (EXPENSE) - NET Equity in earnings of consolidated companies - 6.8 (6.8 ) - Other income (expense) – net 1.8 10.6 (10.2 ) 2.2 Total other income (expense) - net 1.8 17.4 (17.0 ) 2.2 Interest expense 16.3 13.2 (10.9 ) 18.6 INCOME BEFORE INCOME TAXES 11.5 8.7 (6.8 ) 13.4 Income taxes 4.7 0.7 - 5.4 NET INCOME $ 6.8 $ 8.0 $ (6.8 ) $ 8.0 Condensed Consolidating Statement of Income for the three months ended June 30, 2006 (in millions): Subsidiary Parent Guarantors Company Eliminations Consolidated OPERATING REVENUES Gas utility $ 159.1 $ - $ - $ 159.1 Electric utility 96.0 - - 96.0 Other - 9.2 (8.7 ) 0.5 Total operating revenues 255.1 9.2 (8.7 ) 255.6 OPERATING EXPENSES Cost of gas sold 88.5 - - 88.5 Cost of fuel & purchased power 30.9 - - 30.9 Other operating 67.9 - (8.3 ) 59.6 Depreciation & amortization 32.3 5.4 - 37.7 Taxes other than income taxes 11.3 0.3 - 11.6 Total operating expenses 230.9 5.7 (8.3 ) 228.3 OPERATING INCOME 24.2 3.5 (0.4 ) 27.3 OTHER INCOME (EXPENSE) - NET Equity in earnings of consolidated companies - 6.1 (6.1 ) - Other income (expense) – net 1.1 10.4 (9.6 ) 1.9 Total other income (expense) - net 1.1 16.5 (15.7 ) 1.9 Interest expense 15.8 12.4 (10.0 ) 18.2 INCOME BEFORE INCOME TAXES 9.5 7.6 (6.1 ) 11.0 Income taxes 3.4 0.5 - 3.9 NET INCOME $ 6.1 $ 7.1 $ (6.1 ) $ 7.1 -9- Table of Contents Condensed Consolidating Statement of Income for the six months ended June 30, 2007 (in millions): Subsidiary Parent Guarantors Company Eliminations Consolidated OPERATING REVENUES Gas utility $ 776.0 $ - $ - $ 776.0 Electric utility 218.0 - - 218.0 Other - 20.2 (19.3 ) 0.9 Total operating revenues 994.0 20.2 (19.3 ) 994.9 OPERATING EXPENSES Cost of gas sold 539.1 - - 539.1 Cost of fuel & purchased power 79.0 - - 79.0 Other operating 149.8 - (17.0 ) 132.8 Depreciation & amortization 67.4 11.6 - 79.0 Taxes other than income taxes 37.7 0.6 - 38.3 Total operating expenses 873.0 12.2 (17.0 ) 868.2 OPERATING INCOME 121.0 8.0 (2.3 ) 126.7 OTHER INCOME (EXPENSE) - NET Equity in earnings of consolidated companies - 55.5 (55.5 ) - Other income (expense) – net 2.8 21.4 (19.3 ) 4.9 Total other income (expense) - net 2.8 76.9 (74.8 ) 4.9 Interest expense 32.9 26.7 (21.6 ) 38.0 INCOME BEFORE INCOME TAXES 90.9 58.2 (55.5 ) 93.6 Income taxes 35.4 (0.7 ) - 34.7 NET INCOME $ 55.5 $ 58.9 $ (55.5 ) $ 58.9 Condensed Consolidating Statement of Income for the six months ended June 30, 2006 (in millions): Subsidiary Parent Guarantors Company Eliminations Consolidated OPERATING REVENUES Gas utility $ 731.8 $ - $ - $ 731.8 Electric utility 201.2 - - 201.2 Other - 18.4 (17.5 ) 0.9 Total operating revenues 933.0 18.4 (17.5 ) 933.9 OPERATING EXPENSES Cost of gas sold 517.5 - - 517.5 Cost of fuel & purchased power 69.0 - - 69.0 Other operating 136.9 - (15.7 ) 121.2 Depreciation & amortization 64.2 10.6 - 74.8 Taxes other than income taxes 33.8 0.6 - 34.4 Total operating expenses 821.4 11.2 (15.7 ) 816.9 OPERATING INCOME 111.6 7.2 (1.8 ) 117.0 OTHER INCOME (EXPENSE) - NET Equity in earnings of consolidated companies - 48.3 (48.3 ) - Other income (expense) – net 0.9 20.5 (18.6 ) 2.8 Total other income (expense) - net 0.9 68.8 (66.9 ) 2.8 Interest expense 33.0 25.6 (20.4 ) 38.2 INCOME BEFORE INCOME TAXES 79.5 50.4 (48.3 ) 81.6 Income taxes 31.2 (0.1 ) - 31.1 NET INCOME $ 48.3 $ 50.5 $ (48.3 ) $ 50.5 -10- Table of Contents Condensed Consolidating Statement of Cash Flows for thesix months ended June 30, 2007 (in millions): Subsidiary Parent Guarantors Company Eliminations Consolidated NET CASH FLOWS FROM OPERATING ACTIVITIES $ 170.5 $ 35.5 $ - $ 206.0 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from additional capital contribution - Long-term Debt - net of issuance costs & hedging proceeds - Requirements for: Dividends to parent (38.3 ) (38.3 ) 38.3 (38.3 ) Net change in short-term borrowings (13.1 ) (32.7 ) (9.3 ) (55.1 ) Net cash flows from financing activities (51.4 ) (71.0 ) 29.0 (93.4 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from consolidated subsidiary distributions - 38.3 (38.3 ) - Proceeds from other investing activities - 0.1 - 0.1 Requirements for: Capital expenditures, excluding AFUDC equity (122.0 ) (15.9 ) - (137.9 ) Consolidated subsidiary investments - Net change in notes receivable to other Vectren companies - (9.3 ) 9.3 - Net cash flows from investing activities (122.0 ) 13.2 (29.0 ) (137.8 ) Net decrease in cash & cash equivalents (2.9 ) (22.3 ) (25.2 ) Cash & cash equivalents at beginning of period 5.7 22.8 28.5 Cash & cash equivalents at end of period $ 2.8 $ 0.5 $ - $ 3.3 Condensed Consolidating Statement of Cash Flows for thesix months ended June 30, 2006 (in millions): Subsidiary Parent Guarantors Company Eliminations Consolidated NET CASH FLOWS FROM OPERATING ACTIVITIES $ 210.2 $ 13.0 $ - $ 223.2 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from additional capital contribution 20.0 - (20.0 ) - Long-term Debt - net of issuance costs & hedging proceeds 150.0 - (150.0 ) - Requirements for: Dividends to parent (37.3 ) (37.3 ) 37.3 (37.3 ) Net change in short-term borrowings (264.6 ) (80.5 ) 248.6 (96.5 ) Net cash flows from financing activities (131.9 ) (117.8 ) 115.9 (133.8 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from consolidated subsidiary distributions - 37.3 (37.3 ) - Requirements for: Capital expenditures, excluding AFUDC equity (86.8 ) (9.7 ) - (96.5 ) Consolidated subsidiary investments - (170.0 ) 170.0 - Net change in notes receivable to other Vectren companies - 248.6 (248.6 ) - Net cash flows from investing activities (86.8 ) 106.2 (115.9 ) (96.5 ) Net decrease in cash & cash equivalents (8.5 ) 1.4 (7.1 ) Cash & cash equivalents at beginning of period 11.0 0.7 11.7 Cash & cash equivalents at end of period $ 2.5 $ 2.1 $ - $ 4.6 -11- Table of Contents Condensed Consolidating Balance Sheet as of June 30, 2007 (in millions): ASSETS Subsidiary Parent Guarantors Company Eliminations Consolidated Current Assets Cash & cash equivalents $ 2.8 $ 0.5 $ - $ 3.3 Accounts receivable - less reserves 96.7 - - 96.7 Receivables due from other Vectren companies 22.6 132.0 (154.2 ) 0.4 Accrued unbilled revenues 38.1 - - 38.1 Inventories 108.4 2.3 - 110.7 Recoverable fuel & natural gas costs - Prepayments & other current assets 80.6 11.7 (7.4 ) 84.9 Total current assets 349.2 146.5 (161.6 ) 334.1 Utility Plant Original cost 3,925.5 - - 3,925.5 Less:accumulated depreciation & amortization 1,475.8 - - 1,475.8 Net utility plant 2,449.7 - - 2,449.7 Investments in consolidated subsidiaries - 1,146.5 (1,146.5 ) - Notes receivable from consolidated subsidiaries - 575.4 (575.4 ) - Investments in unconsolidated affiliates 0.2 - - 0.2 Other investments 16.0 5.9 - 21.9 Nonutility property - net 5.4 163.7 - 169.1 Goodwill 205.0 - - 205.0 Regulatory assets 112.2 12.8 - 125.0 Other assets 16.9 0.6 - 17.5 TOTAL ASSETS $ 3,154.6 $ 2,051.4 $ (1,883.5 ) $ 3,322.5 LIABILITIES & SHAREHOLDER'S EQUITY Subsidiary Parent Guarantors Company Eliminations Consolidated Current Liabilities Accounts payable $ 54.6 $ 5.0 $ - $ 59.6 Accounts payable to affiliated companies 43.7 - - 43.7 Payables to other Vectren companies 34.0 - (11.9 ) 22.1 Refundable fuel & natural gas costs 40.4 - - 40.4 Accrued liabilities 135.0 8.6 (7.4 ) 136.2 Short-term borrowings - 215.0 - 215.0 Short-term borrowings from other Vectren companies 119.9 22.4 (142.3 ) - Current maturities of long-term debt 6.5 - - 6.5 Long-term debt subject to tender 20.0 - - 20.0 Total current liabilities 454.1 251.0 (161.6 ) 543.5 Long-Term Debt Long-term debt - net of current maturities & debt subject to tender 327.3 698.2 - 1,025.5 Long-term debt due to Utility Holdings 575.4 - (575.4 ) - Total long-term debt - net 902.7 698.2 (575.4 ) 1,025.5 Deferred Income Taxes & Other Liabilities Deferred income taxes 251.4 7.4 - 258.8 Regulatory liabilities 297.3 5.4 - 302.7 Deferred credits & other liabilities 102.6 13.4 - 116.0 Total deferred credits & other liabilities 651.3 26.2 - 677.5 Common Shareholder's Equity Common stock (no par value) 776.3 632.9 (776.3 ) 632.9 Retained earnings 369.7 442.6 (369.7 ) 442.6 Accumulated other comprehensive income 0.5 0.5 (0.5 ) 0.5 Total common shareholder's equity 1,146.5 1,076.0 (1,146.5 ) 1,076.0 TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ 3,154.6 $ 2,051.4 $ (1,883.5 ) $ 3,322.5 -12- Table of Contents Condensed Consolidating Balance Sheet as of December 31, 2006 (in millions): ASSETS Subsidiary Parent Guarantors Company Eliminations Consolidated Current Assets Cash & cash equivalents $ 5.7 $ 22.8 $ - $ 28.5 Accounts receivable - less reserves 134.8 - - 134.8 Receivables due from other Vectren companies 6.1 146.0 (151.8 ) 0.3 Accrued unbilled revenues 121.4 - - 121.4 Inventories 139.6 2.3 - 141.9 Recoverable fuel & natural gas costs 1.8 - - 1.8 Prepayments & other current assets 91.2 14.7 (2.7 ) 103.2 Total current assets 500.6 185.8 (154.5 ) 531.9 Utility Plant Original cost 3,820.2 - - 3,820.2 Less:accumulated depreciation & amortization 1,434.7 - - 1,434.7 Net utility plant 2,385.5 - - 2,385.5 Investments in consolidated subsidiaries - 1,129.7 (1,129.7 ) - Notes receivable from consolidated subsidiaries - 575.3 (575.3 ) - Investments in unconsolidated affiliates 0.2 - - 0.2 Other investments 15.4 6.0 - 21.4 Nonutility property - net 5.2 157.9 - 163.1 Goodwill 205.0 - - 205.0 Regulatory assets 103.3 13.5 - 116.8 Other assets 16.1 0.8 - 16.9 TOTAL ASSETS $ 3,231.3 $ 2,069.0 $ (1,859.5 ) $ 3,440.8 LIABILITIES & SHAREHOLDER'S EQUITY Subsidiary Parent Guarantors Company Eliminations Consolidated Current Liabilities Accounts payable $ 131.5 $ 4.7 $ - $ 136.2 Accounts payable to affiliated companies 68.1 0.1 - 68.2 Payables to other Vectren companies 44.0 0.1 (18.8 ) 25.3 Refundable fuel & natural gas costs 35.3 - - 35.3 Accrued liabilities 107.3 11.2 (2.7 ) 115.8 Short-term borrowings - 270.1 - 270.1 Short-term borrowings from other Vectren companies 133.0 - (133.0 ) - Current maturities of long-term debt 6.5 - - 6.5 Long-term debt subject to tender 20.0 - - 20.0 Total current liabilities 545.7 286.2 (154.5 ) 677.4 Long-Term Debt Long-term debt - net of current maturities & debt subject to tender 327.3 698.0 - 1,025.3 Long-term debt due to Utility Holdings 575.3 - (575.3 ) - Total long-term debt - net 902.6 698.0 (575.3 ) 1,025.3 Deferred Income Taxes & Other Liabilities Deferred income taxes 265.9 16.3 - 282.2 Regulatory liabilities 285.0 6.1 - 291.1 Deferred credits & other liabilities 102.4 5.7 - 108.1 Total deferred credits & other liabilities 653.3 28.1 - 681.4 Common Shareholder's Equity Common stock (no par value) 776.3 632.9 (776.3 ) 632.9 Retained earnings 352.5 422.9 (352.5 ) 422.9 Accumulated other comprehensive income 0.9 0.9 (0.9 ) 0.9 Total common shareholder's equity 1,129.7 1,056.7 (1,129.7 ) 1,056.7 TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ 3,231.3 $ 2,069.0 $ (1,859.5 ) $ 3,440.8 -13- Table of Contents 4. Excise and Utility Receipts Taxes Excise taxes and a portion of utility receipts taxes are included in rates charged to customers.Accordingly, the Company records these taxes received as a component of operating revenues, which totaled $6.7 million and $6.0 million, respectively for the three months ended June 30, 2007 and 2006.For the six months ended June 30, 2007 and 2006, these taxes totaled $24.7 million and $23.2 million, respectively.Expenses associated with excise and utility receipts taxes are recorded as a component of Taxes other than income taxes. 5. Comprehensive Income Comprehensive income consists of the following: Three Months Six Months Ended June 30, Ended June 30, (In millions) 2007 2006 2007 2006 Net income $ 8.0 $ 7.1 $ 58.9 $ 50.5 Cash flow hedges Unrealized losses - - - (3.7 ) Reclassifications to net income (0.2 ) (0.4 ) (0.6 ) (1.4 ) Income tax benefit (expense) 0.1 0.1 0.2 2.1 Total comprehensive income $ 7.9 $ 6.8 $ 58.5 $ 47.5 6. Transactions with Other Vectren Companies Support Services and Purchases Vectren provides corporate and general and administrative services to the Company and allocates costs to the Company, including costs for share-based compensation and for pension and other postretirement benefits that are not directly charged to subsidiaries.These costs have been allocated using various allocators, including number of employees, number of customers and/or the level of payroll, revenue contribution and capital expenditures.Allocations are based on cost.Utility Holdings received corporate allocations totaling $21.8 million and $20.5 million for the three months ended June 30, 2007 and 2006, respectively.For the six months ended June 30, 2007 and 2006, Utility Holdings received corporate allocations totaling $42.3 million and $40.6 million, respectively. Vectren Fuels, Inc. Vectren Fuels, Inc., a wholly owned subsidiary of Vectren, owns and operates coal mines from which SIGECO purchases fuel used for electric generation.The Company has priced the coal consistent with letter agreements with the OUCC regarding the price of coal that is charged by Fuels to SIGECO.Amounts paid for such purchases for the three months ended June 30, 2007 and 2006, totaled $29.1 million and $31.2 million, respectively.For the six months ended June 30, 2007 and 2006, amounts paid for such purchases totaled $56.1 million and $62.5 million, respectively. Miller Pipeline Corporation Effective July 1, 2006, Vectren purchased the remaining 50% ownership in Miller Pipeline Corporation (Miller), making Miller a wholly owned subsidiary of Vectren.Prior to the transaction, Miller was 50% owned by Duke Energy Corporation.Miller performs natural gas and water distribution, transmission, and construction repair and rehabilitation primarily in the Midwest and the repair and rehabilitation of gas, water, and wastewater facilities nationwide.
